Case 1:18-cv-10488-NMG Document9 Filed 02/08/19 Page 1of1
Case 1:18-cv-10488-NMG Document8 Filed 01/30/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

W.B. MASON CO., INC.,
Plaintiff
Vv. Civil Action No. 18-cv-10488

AMERICAN DAIRY QUEEN CORPORATION,

Defendant

Ne ee ee ee ee

 

JOINT MOTION TO STAY ACTION

Plaintiff W.B. Mason Co., Inc. (“W.B. Mason”) and Defendant American Dairy Queen
Corporation (“ADQ”) (collectively, the “Parties”) hereby respectfully request that the Court stay
this action pending ultimate resolution of W.B. Mason’s Motion to Dismiss for Lack of Personal
Jurisdiction and Improper Venue, or Alternatively to Transfer to District of Massachusetts
(“Motion to Dismiss”), which W.B. Mason has filed in a related case currently pending in the
District of Minnesota. In support of this joint request, the Parties state as follows:

ly On March 12, 2018, ADQ commenced litigation against W.B. Mason in the
United States District Court for the District of Minnesota, American Dairy Queen Corporation vy.
W.B. Mason Co., Inc., 0:18-cv-693-SRN-HB (the “Minnesota Action”).

2. W.B. Mason commenced this action against ADQ on March 15, 2018.

3. The Minnesota Action involves the same parties and substantially the same issues
as this dispute. Specifically, ADQ has claimed Trademark Infringement in Violation of 15
U.S.C. § 1114(1)(a); Unfair Competition by False Designation of Origin in Violation of 15

eter cMeneh Counrel Ahh Aubut a. jood Atel
popot on Meq 8, 2919, and tery 10 days Mherenfer,
Planet, SOT YY
